ACCEPTED
                                                                                             06-14-00166-CR
                                                                                   SIXTH COURT OF APPEALS
                                                                                        TEXARKANA, TEXAS
                                                                                         3/2/2015 3:55:55 PM
                                                                                             DEBBIE AUTREY
                                                                                                      CLERK

                                   No. 06-14-00166-CR

                            IN THE COURT OF APPEALS           FILED IN
                                                       6th COURT OF APPEALS
                                                         TEXARKANA, TEXAS
                     FOR    THE SIXTH APPELLATE DISTRICT
                                                       3/2/2015 3:55:55 PM
                                                           DEBBIE AUTREY
                               TEXARKANA, TEXAS                Clerk


RODERICK KING                                         APPELLANT

VS

STATE OF TEXAS                                        APPELLEE

     MOTION FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLANT



TO HONORABLE JUDGES OF SAID COURT:

      NOW COMES, the Appellant by and through his Attorney, Tim Cone, and does

hereby move this Honorable Court to grant an extension of time for the purpose of filing

the Appellant’s Brief.

                                              I.

      Judgment was entered with the 188th District Court of Gregg County, Texas, in

Cause Number 43,416-A styled The State of Texas vs. Roderick King, on the 26th day

of August, 2014. The Appellant’s brief is due on March 2, 2015. This is the Appellant’s

first request for an extension of time for the late filing of Appellant’s brief.

      That the Appellant hereby requests an extension of time to file Appellant’s brief

until April 2, 2015, and will hopefully be the last extension we will ask for and as
reason therefore, would show the court as follows: Appellant’s attorney has recently

submitted a brief in Cory Martin Colvin v. State, Case Number 06-14-00163-CR to the

Sixth Court of Appeals. Further, Appellant’s attorney was preparing for jury trials in

the 115th District Court for the two week session beginning February 9, 2015: State v.

Carlos Bunch, Jr., Cause Number 12503; State v. Alton Ray Easley, Jr., Cause Numbers

16346,16499 and 16647;State v. David Bruce Williams, Cause Number 16580; State v.

Mary Ellen Clark, Cause Number 16723; State v. Christopher Alan Ray, Cause Number

16,784; State v. Kelly Wayne Haney, Cause number 16,881; State v. Stefoni Elyse

Knox, Cause Number 16,854;State v. Jerry Dean Becht, Cause Number 16,907; and

State v. Lester Shane Browning, Cause Number 16,875. Further, Appellant’s attorney

has been preparing for a jury trial anticipated during the week of January 26, 2015, in

the 124th District Court, State v. Jeremy Scott, Cause number 43,891-B. Further,

Appellant’s attorney was preparing for jury trials in the 124th District Court of Gregg

County for the weeks of February 16, and February 23, 2015: State v. Billy Ray

Williams, Cause Number 42,225-B and State v. Alvin Bernard Allen, Cause Number

44,257-B.


.




.
      WHEREFORE, PREMISES CONSIDERED, the undersigned counsel

respectfully prays that the Honorable Court of Appeals extend the time for the filing of

Appellant’s Brief in this cause to the 2nd day of April, 2015.




                                       Respectfully Submitted,

                                       /s/Tim Cone

                                       ______________________________
                                       Tim Cone, Attorney At Law
                                       State Bar N. 04660350
                                       P.O. Box 413
                                       Gilmer, Texas 75644
                                       903-725-6270
                                        e-mail: timcone6@aol.com



                            CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing
Appellant’s Motion for Extension of Time to File Brief has been served to Zan Brown
Assistant Criminal District Attorney Attorney for Gregg County, attorney for Appellee,
on this the 2nd day of March, 2015.

                                       /s/Tim Cone
                                      _____________________________
                                      Tim Cone, Attorney At Law